Citation Nr: 1745266	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for patellofemoral syndrome, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1993 to February 1996.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for patellofemoral syndrome, left knee, and assigned an initial noncompensable rating effective October 12, 2011.  As set forth above, the claim is in the jurisdiction of the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a VA medical examination is necessary in order to address the current severity of the Veteran's service-connected left knee disability.  The Veteran was last afforded a VA medical examination in connection with this claim in December 2011.  Review of subsequent VA medical records indicates that in September 2012, a CT scan resulted in the diagnosis of osteoarthritis of left knee.  The evidence of record also includes consistent complaints and treatment for left knee pain with instability.  As it appears that the severity of the Veteran's service-connected left knee disability may have changed materially since he was last examined for VA compensation purposes, an additional VA medical examination is necessary to ensure that the Veteran's disability is appropriately evaluated.  38 C.F.R. § 3.159 (c)(4) (2016); see also 38 C.F.R. § 4.71a.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding private and VA medical records with the record on appeal.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the manifestations and severity of his service-connected left knee disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should test the range of motion of each knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.

The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.

Additionally, the examiner should indicate the presence or absence of arthritis, lateral instability and/or recurrent subluxation in the Veteran's left knee.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If arthritis, instability or recurrent subluxation is not found, the examiner should so state.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and any representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

